UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6086



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BURTON BRAXTON HAGWOOD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:00-CR-00013-WCB-1; 3:00-CV-00113-WCB)


Submitted: February 23, 2006                    Decided: March 6, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Burton Braxton Hagwood, Appellant Pro Se. Samuel Gerald Nazzaro,
Jr., Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Burton Braxton Hagwood, a federal prisoner, seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying as successive his motion filed

under 28 U.S.C. § 2255 (2000).          The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent    “a   substantial     showing     of   the   denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that     the    district     court’s       assessment     of    his

constitutional     claims       is   debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Hagwood has not made the

requisite     showing.        Accordingly,     we    deny      a   certificate       of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                         DISMISSED




                                      - 2 -